Title: Abigail Adams to James Lovell, 15 November 1781
From: Adams, Abigail
To: Lovell, James


     
      
       November 15th 1781
      
     
     
      
       There is a Lust in Man no Charm can tame
       of loudly publishing his Neighbours Shame
       on Eagles wings immortal scandles fly
       whilst virtuous actions are but born and die.
      
     
     Do you know a Man by the Name of More What is his character?
     I have never replied to your favour of october 9th. I felt a reluctance at writing. Yet I love your Letters when they are not too sausy, or do not border upon what I never will pardon or forgive. I cannot withdraw my esteem from the writter, yet if his Friends do not tell him how much his character suffers, they do not act the part of Friends in that particular. Massachusets air can alone purify it. I never meant to have touched so dissagreable a string again. There is but one thing wanting to have put a final stop to it, a conviction of the cause’es realy existing. If ever that takes place do not recollect that you ever knew Portia, for she will blot from her memory every vestage of a character in which she has been so much deceived.
     At length Sir I have heard of Gillion after many terrors on account of the storm which took place after he saild. A vessel from Bilboa last night arrived brings word that he put into Corruna in Spain—no further particulars yet come to hand. She is certainly bound to your port. Mr. Guile who arrived in Brown about 3 weeks ago embarked on Board the frigate, but went on shore for one Night. She saild and left him, from him I learnt her orders were to go to Philadelphia, from whence I hope to hear of her arrival soon, and of my dear Boys safety.
     I congratulate you Sir upon the Capture of Cornwallis and upon every other important and favorable event which has taken place since I wrote you last. There may possibly be some opportunity opened by water for a safe conveyance of the articles about which you have already taken much trouble. If there should I would rather risk the Box of china that way than by land.—I will subscribe myself what I now am and ever wish to be your real Friend,
     
      Portia
     
     
    